DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the claims:  Claims 1-4, 6-21 are currently pending.  Claims 8-21 were newly presented.
Priority:  This application is a 371 of PCT/EP2018/073147 08/28/2018
and claims foreign priority to UNITED KINGDOM 1713760.5 08/28/2017.
Election/Restrictions
Applicant previously elected with traverse of Group I, claims 1-2, in the reply filed on 7/15/21.  
Newly presented claims 8-21 are held withdrawn as directed to a non-elected invention. 

Claim Interpretation
Claim 1 is to a product of “Halimide or plinabulin for use in the treatment or prevention of epilepsy.”  As the claim uses language that is considered an intended use and raises a question as to whether the composition of matter claim is limited by such language.  MPEP § 2106(II)(C)  states
The claims define the property rights provided by a patent, and thus require careful scrutiny. The goal of claim analysis is to identify the boundaries of the protection sought by the applicant and to understand how the claims relate to and define what the applicant has indicated is the invention. USPTO personnel must first determine the scope of a claim by thoroughly analyzing the language of the claim before determining if the claim complies with each statutory requirement for patentability. See In re Hiniker Co., 150 F.3d 1362, 1369, 47 USPQ2d 1523, 1529 (Fed. Cir. 1998) ("[T]he name of the game is the claim.").

USPTO personnel should begin claim analysis by identifying and evaluating each claim limitation. For processes, the claim limitations will define steps or acts to be performed. For products, the claim limitations will define discrete physical structures or materials. Product claims are claims that are directed to either machines, manufactures or compositions of matter.

This section of the MPEP also states that “[l]anguage that . . . does not limit a claim to a particular structure does not limit the scope of a claim . . . .”  MPEP § 2106(II)(C).  Thus, the intended use in the product claim is not such that it defines "discrete physical structures or materials" but is merely a "statement of intended use or field of use."   Furthermore, the claims were subject to a restriction requirement identifying claims 1 and 2 as a product and the claims lack any associated method steps that might impart a process or method associated with the product.  Accordingly, the claim is construed to only read on the structure of the product.  As with claim 1, claim 2 is also treated as a product.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kanoh et al. (J of Antibiotics, vol. 52, No. 2, Feb 1999, p. 134-141).
Kanoh teaches the following on p. 134:

    PNG
    media_image1.png
    203
    456
    media_image1.png
    Greyscale

which corresponds to the S enantiomer of halimide and anticipates the claims.
Response
Applicant argues that Kanoh does not teach the use for the treatment of epilepsy and thus does not anticipate the claim.  As detailed in the Claim Interpretation, the intended use in the product claim is not such that it defines "discrete physical structures or materials" but is merely a "statement of intended use or field of use."   While the use may confer patentability, the claims currently under consideration are not limited by the intended use.  
Applicant’s arguments are not persuasive and the rejection is maintained. 

Conclusion
The claims are not in condition for allowance.


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT H HAVLIN whose telephone number is (571)272-9066.  The examiner can normally be reached on 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT H HAVLIN/Primary Examiner, Art Unit 1639                                                                                                                                                                                                        July 6, 2022 01:57 pm